UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52506 ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0440762 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 111 Lions Club Road, Scott LA 70583 (Address of principal executive offices) (Zip Code) (337) 706-7056 (337) 706-7056 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company.) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 99,893,267 common shares issued and outstanding as of May 12, 2011. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS It is the opinion of management that the interim financial statements for the quarter ended March 31, 2011 include all adjustments necessary in order to ensure that the interim financial statements are not misleading. ESP Resources, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $465,171 and $419,027, respectively Intangible assets, net of amortization of $246,627 and $214,186, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Factoring payable Accrued expenses Due to related parties Guarantee liability Current maturities of long-term debt Current portion of capital lease obligation Total current liabilities Long-term debt (less current maturities) Capital lease obligations (less current maturities) Contingent consideration payable for acquisition of Turf Deferred lease cost Total liabilities STOCKHOLDERS' EQUITY Common stock - $0.001 par value, 1,200,000,000 shares authorized, 99,699,271 and 87,488,558 shares issued and outstanding, respectively Additional paid-in capital Subscription receivable ) ) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 2 ESP Resources, Inc. Condensed Consolidated Statements of Operations For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Three months ended March 31 SALES, NET $ $ COST OF GOODS SOLD GROSS PROFIT General and administrative Depreciation and amortization LOSS FROM OPERATIONS ) ) OTHER EXPENSE Interest expense ) ) Factoring fees ) ) Other income Interest income 34 15 Total other expense ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE (basic and diluted) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 3 ESP Resources, Inc. Condensed Statement of Stockholders’ Equity For the three months ended March 31, 2010 (Unaudited) Common stock Subscription Accumulated Number Par Value APIC Receivable Deficit Total Balance, December 31, 2010 $ $ $ ) $ ) $ Stock based compensation - - Shares issued in connection with accounts payable conversion - - Shares issued with private placement - - Net loss - ) ) Balance, March 31, 2011 ) ) The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 4 ESP Resources, Inc. Condensed Consolidated Statements of Cash Flow For the Three Months Ended March 31, 2011 and 2010 (Unaudited) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization, including amounts included in cost of goods sold Stock based compensation Amortization of discount on debt - Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Prepaid expenses and other current assets Other assets ) Accounts payable ) Accrued expenses ) Due to related parties CASH PROVIDED (USED) IN OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Restricted cash ) Cash payment for acquisition of Turf - ) Purchase of fixed assets ) ) CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long term debt ) ) Repayment of capital leases ) ) Net factoring advances ) Repayments of loans from related parties - ) Proceeds from sales of units in private placement CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Disclosures of Cash Flow Information Cash paid for interest $ $
